UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC and JACOB FRYMAN
derivatively on behalf of ETRE FINANCIAL, LLC and on            Case No. 1:14-cv-06852 (KPF)
their own behalf with respect to direct claims,
                             Plaintiffs,
                                                                ANSWER TO VERIFIED
                         -against-                              AMENDED COMPLAINT
SCOTT PANZER, PAUL FRISCHER, JESSE STEIN,
SOL MAYER, ELI VERSCHLEISER, ETRE
FINANCIAL, LLC f/k/a ETRE FINANCIAL HOLDINGS,
LLC, JS3 ALTERNATIVE INVESTMENTS, LLC,
FRISCHER KRANZ INC., SMP REALTY NM, LLC,
EVE, LLC, ETRE FINANCIAL HOLDINGS, LLC, LH
FINANCIAL, and ETRE INVESTORS HOLDINGS LLC
                             Defendants,
                           -and-
ETRE FINANCIAL, LLC,
                             Nominal Defendant.

       Defendant Sol Mayer (collectively “Defendant”), by his attorneys Fryman PC, hereby

answer the verified amended complaint (“Complaint”) of plaintiffs Winter Investors, LLC and

Jacob Fryman (“Plaintiff”) as follows:

1.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 1 of the Complaint.

2.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 2 of the Complaint.

3.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 3 of the Complaint.

4.     Defendant denies the allegations set forth in paragraph 4 of the Complaint.
5.      Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 5 of the Complaint.

6.      Defendant admits the allegations regarding the procedural posture of this action set forth

in paragraph 6 of the Complaint but denies the balance of the allegations and that Plaintiffs are

entitled to any of the relief requested.

7.      Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 7 of the Complaint.

8.      Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 8 of the Complaint.

9.      Defendant admits that Plaintiffs bring this action as set forth in paragraph 9 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.

10.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 10 of the Complaint.

11.     Defendant denies the allegations set forth in paragraph 11 of the Complaint.

12.     Defendant denies the allegations set forth in paragraph 12 of the Complaint.

13.     Defendant denies the allegations set forth in paragraph 13 of the Complaint.

14.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 14 of the Complaint.

15.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 15 of the Complaint.

16.     Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 16 of the Complaint.




                                                -2-
17.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 17 of the Complaint.

18.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 18 of the Complaint.

19.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 19 of the Complaint.

20.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 20 of the Complaint.

21.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 21 of the Complaint.

22.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 22 of the Complaint.

23.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 23 of the Complaint.

24.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 24 of the Complaint.

25.    Defendant denies the allegations set forth in paragraph 25 of the Complaint, except admits

that Defendant is a natural person.

26.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 26 of the Complaint.

27.    Defendant denies the allegations set forth in paragraph 27 of the Complaint.

28.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 28 of the Complaint.



                                              -3-
29.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 29 of the Complaint.

30.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 30 of the Complaint.

31.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 31 of the Complaint.

32.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 32 of the Complaint.

33.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 33 of the Complaint.

34.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 34 of the Complaint.

35.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 35 of the Complaint.

36.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 36 of the Complaint.

37.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 37 of the Complaint.

38.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 38 of the Complaint.

39.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 39 of the Complaint.




                                          -4-
40.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 40 of the Complaint.

41.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 41 of the Complaint.

42.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 42 of the Complaint.

43.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 43 of the Complaint.

44.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 44 of the Complaint.

45.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 45 of the Complaint.

46.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 46 of the Complaint.

47.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 47 of the Complaint.

48.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 48 of the Complaint.

49.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 49 of the Complaint.

50.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 50 of the Complaint.




                                          -5-
51.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 51 of the Complaint.

52.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 52 of the Complaint.

53.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 53 of the Complaint.

54.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 54 of the Complaint.

55.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 55 of the Complaint.

56.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 56 of the Complaint.

57.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 57 of the Complaint.

58.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 58 of the Complaint.

59.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 59 of the Complaint.

60.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 60 of the Complaint.

61.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 61 of the Complaint.




                                          -6-
62.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 62 of the Complaint.

63.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 63 of the Complaint.

64.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 64 of the Complaint.

65.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 65 of the Complaint.

66.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 66 of the Complaint.

67.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 67 of the Complaint.

68.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 68 of the Complaint.

69.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 69 of the Complaint.

70.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 70 of the Complaint.

71.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 71 of the Complaint.

72.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 72 of the Complaint.




                                          -7-
73.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 73 of the Complaint.

74.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 74 of the Complaint.

75.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 75 of the Complaint.

76.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 76 of the Complaint.

77.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 77 of the Complaint.

78.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 78 of the Complaint.

79.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 79 of the Complaint.

80.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 80 of the Complaint.

81.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 81 of the Complaint.

82.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 82 of the Complaint.

83.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 83 of the Complaint.




                                          -8-
84.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 84 of the Complaint.

85.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 85 of the Complaint.

86.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 86 of the Complaint.

87.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 87 of the Complaint.

88.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 88 of the Complaint.

89.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 89 of the Complaint.

90.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 90 of the Complaint.

91.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 91 of the Complaint.

92.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 92 of the Complaint.

93.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 93 of the Complaint.

94.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 94 of the Complaint.




                                          -9-
95.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 95 of the Complaint.

96.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 96 of the Complaint.

97.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 97 of the Complaint.

98.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 98 of the Complaint.

99.    Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 99 of the Complaint.

100.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 100 of the Complaint.

101.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 101 of the Complaint.

102.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 102 of the Complaint.

103.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 103 of the Complaint.

104.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 104 of the Complaint.

105.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 105 of the Complaint.




                                          - 10 -
106.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 106 of the Complaint.

107.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 107 of the Complaint.

108.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 108 of the Complaint.

109.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 109 of the Complaint.

110.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 110 of the Complaint.

111.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 111 of the Complaint.

112.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 112 of the Complaint.

113.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 113 of the Complaint.

114.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 114 of the Complaint.

115.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 115 of the Complaint.

116.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 116 of the Complaint.




                                          - 11 -
117.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 117 of the Complaint.

118.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 118 of the Complaint.

119.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 119 of the Complaint.

120.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 120 of the Complaint.

121.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 121 of the Complaint.

122.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 122 of the Complaint.

123.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 123 of the Complaint.

124.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 124 of the Complaint.

125.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 125 of the Complaint.

126.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 126 of the Complaint.

127.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 127 of the Complaint.




                                          - 12 -
128.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 128 of the Complaint.

129.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 129 of the Complaint.

130.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 130 of the Complaint.

131.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 131 of the Complaint.

132.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 132 of the Complaint.

133.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 133 of the Complaint.

134.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 134 of the Complaint.

135.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 135 of the Complaint.

136.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 136 of the Complaint.

137.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 137 of the Complaint.

138.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 138 of the Complaint.




                                          - 13 -
139.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 139 of the Complaint.

140.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 140 of the Complaint.

141.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 141 of the Complaint.

142.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 142 of the Complaint. Defendant lacks sufficient knowledge to admit or deny the

allegations set forth in paragraph __ of the Complaint.

143.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 143 of the Complaint.

144.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 144 of the Complaint.

145.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 145 of the Complaint.

146.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 146 of the Complaint.

147.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 147 of the Complaint.

148.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 148 of the Complaint.

149.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 149 of the Complaint.



                                              - 14 -
150.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 150 of the Complaint.

151.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 151 of the Complaint.

152.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 152 of the Complaint.

153.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 153 of the Complaint.

154.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 154 of the Complaint.

155.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 155 of the Complaint.

156.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 156 of the Complaint.

157.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 157 of the Complaint.

158.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 158 of the Complaint.

159.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 159 of the Complaint.

160.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 160 of the Complaint.




                                          - 15 -
161.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 161 of the Complaint.

162.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 162 of the Complaint.

163.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 163 of the Complaint.

164.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 164 of the Complaint.

165.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 165 of the Complaint.

166.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 166 of the Complaint.

167.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 167 of the Complaint.

168.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 168 of the Complaint.

169.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 169 of the Complaint.

170.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 170 of the Complaint.

171.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 171 of the Complaint.




                                          - 16 -
172.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 172 of the Complaint.

173.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 173 of the Complaint.

174.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 174 of the Complaint.

175.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 175 of the Complaint.

176.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 176 of the Complaint.

177.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 177 of the Complaint.

178.   Defendant denies the allegations set forth in paragraph 178 of the Complaint.

179.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 179 of the Complaint and refers all questions of law to the court.

180.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 180 of the Complaint.

181.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 181 of the Complaint.

182.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 182 of the Complaint.

183.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 183 of the Complaint.



                                              - 17 -
184.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 184 of the Complaint.

185.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 185 of the Complaint.

186.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 186 of the Complaint and refers all questions of law to the court.

187.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 187 of the Complaint and refers all questions of law to the court.

188.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 188 of the Complaint.

189.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 189 of the Complaint.

190.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 190 of the Complaint.

191.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 191 of the Complaint.

192.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 192 of the Complaint.

193.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 193 of the Complaint.

194.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 194 of the Complaint.

195.   Defendant denies the allegations set forth in paragraph 195 of the Complaint.



                                              - 18 -
196.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 196 of the Complaint.

197.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 197 of the Complaint.

198.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 198 of the Complaint.

199.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 199 of the Complaint.

200.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 200 of the Complaint.

201.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 201 of the Complaint.

202.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 202 of the Complaint.

203.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 203 of the Complaint.

204.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 204 of the Complaint.

205.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 205 of the Complaint.

206.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 206 of the Complaint.




                                          - 19 -
207.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 207 of the Complaint.

208.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 208 of the Complaint.

209.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 209 of the Complaint.

210.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 210 of the Complaint.

211.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 211 of the Complaint.

212.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 212 of the Complaint.

213.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 213 of the Complaint.

214.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 214 of the Complaint.

215.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 215 of the Complaint.

216.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 216 of the Complaint.

217.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 217 of the Complaint.




                                          - 20 -
218.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 218 of the Complaint.

219.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 219 of the Complaint.

220.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 220 of the Complaint.

221.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 221 of the Complaint.

222.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 222 of the Complaint.

223.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 223 of the Complaint.

224.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 224 of the Complaint.

225.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 225 of the Complaint.

226.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 226 of the Complaint.

227.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 227 of the Complaint.

228.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 228 of the Complaint.




                                          - 21 -
229.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 229 of the Complaint.

230.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 230 of the Complaint.

231.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 231 of the Complaint.

232.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 232 of the Complaint.

233.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 233 of the Complaint.

234.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 234 of the Complaint.

235.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 235 of the Complaint.

236.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 236 of the Complaint.

237.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 237 of the Complaint.

238.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 238 of the Complaint.

239.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 239 of the Complaint.




                                          - 22 -
240.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 240 of the Complaint.

241.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 241 of the Complaint.

242.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 242 of the Complaint.

243.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 243 of the Complaint.

244.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 244 of the Complaint.

245.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 245 of the Complaint.

246.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 246 of the Complaint.

247.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 247 of the Complaint.

248.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 248 of the Complaint.

249.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 249 of the Complaint.

250.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 250 of the Complaint.




                                          - 23 -
251.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 251 of the Complaint.

252.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 252 of the Complaint.

253.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 253 of the Complaint.

254.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 254 of the Complaint.

255.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 255 of the Complaint.

256.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 256 of the Complaint.

257.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 257 of the Complaint.

258.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 258 of the Complaint.

259.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 259 of the Complaint.

260.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 260 of the Complaint.

261.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 261 of the Complaint.




                                          - 24 -
262.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 262 of the Complaint.

263.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 263 of the Complaint.

264.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 264 of the Complaint.

265.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 265 of the Complaint.

266.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 266 of the Complaint.

267.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 267 of the Complaint.

268.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 268 of the Complaint.

269.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 269 of the Complaint.

270.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 270 of the Complaint.

271.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 271 of the Complaint.

272.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 272 of the Complaint.




                                          - 25 -
273.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 273 of the Complaint.

274.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 274 of the Complaint.

275.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 275 of the Complaint.

276.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 276 of the Complaint.

277.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 277 of the Complaint.

278.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 278 of the Complaint.

279.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 279 of the Complaint.

280.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 280 of the Complaint.

281.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 281 of the Complaint.

282.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 282 of the Complaint.

283.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 283 of the Complaint.




                                          - 26 -
284.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 284 of the Complaint.

285.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 285 of the Complaint.

286.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 286 of the Complaint.

287.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 287 of the Complaint.

288.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 288 of the Complaint.

289.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 289 of the Complaint.

290.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 290 of the Complaint.

291.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 291 of the Complaint.

292.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 292 of the Complaint.

293.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 293 of the Complaint.

294.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 294 of the Complaint.




                                          - 27 -
295.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 295 of the Complaint.

296.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 296 of the Complaint.

297.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 297 of the Complaint.

298.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 298 of the Complaint.

299.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 299 of the Complaint.

300.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 300 of the Complaint.

301.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 301 of the Complaint.

302.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 302 of the Complaint.

303.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 303 of the Complaint.

304.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 304 of the Complaint.

305.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 305 of the Complaint.




                                          - 28 -
306.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 306 of the Complaint.

307.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 307 of the Complaint.

308.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 308 of the Complaint.

309.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 309 of the Complaint.

310.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 310 of the Complaint.

311.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 311 of the Complaint.

312.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 312 of the Complaint.

313.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 313 of the Complaint.

314.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 314 of the Complaint.

315.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 315 of the Complaint.

316.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 316 of the Complaint.




                                          - 29 -
317.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 317 of the Complaint.

318.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 318 of the Complaint.

319.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 319 of the Complaint.

320.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 320 of the Complaint.

321.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 321 of the Complaint.

322.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 322 of the Complaint.

323.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 323 of the Complaint.

324.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 324 of the Complaint.

325.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 325 of the Complaint.

326.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 326 of the Complaint.

327.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 327 of the Complaint.




                                          - 30 -
328.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 328 of the Complaint.

329.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 329 of the Complaint.

330.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 330 of the Complaint.

331.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 331 of the Complaint.

332.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 332 of the Complaint.

333.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 333 of the Complaint.

334.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 334 of the Complaint.

335.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 335 of the Complaint.

336.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 336 of the Complaint.

337.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 337 of the Complaint.

338.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 338 of the Complaint.




                                          - 31 -
339.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 339 of the Complaint.

340.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 340 of the Complaint.

341.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 341 of the Complaint.

342.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 342 of the Complaint.

343.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 343 of the Complaint.

344.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 344 of the Complaint.

345.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 345 of the Complaint.

346.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 346 of the Complaint.

347.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 347 of the Complaint.

348.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 348 of the Complaint.

349.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 349 of the Complaint.




                                          - 32 -
350.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 350 of the Complaint.

351.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 351 of the Complaint.

352.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 352 of the Complaint.

353.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 353 of the Complaint.

354.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 354 of the Complaint.

355.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 355 of the Complaint.

356.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 356 of the Complaint.

357.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 357 of the Complaint.

358.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 358 of the Complaint.

359.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 359 of the Complaint.

360.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 360 of the Complaint.




                                          - 33 -
361.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 361 of the Complaint.

362.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 362 of the Complaint.

363.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 363 of the Complaint.

364.   Defendant denies the allegations set forth in paragraph 364 of the Complaint.

365.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

366.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 366 of the Complaint.

367.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 367 of the Complaint.

368.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 368 of the Complaint.

369.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 369 of the Complaint.

370.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 370 of the Complaint.

371.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

372.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 372 of the Complaint and refers all questions of law to the court.

373.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 373 of the Complaint and refers all questions of law to the court.



                                               - 34 -
374.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 374 of the Complaint.

375.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 375 of the Complaint.

376.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 376 of the Complaint.

377.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

378.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 378 of the Complaint.

379.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 379 of the Complaint.

380.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 380 of the Complaint.

381.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

382.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 382 of the Complaint.

383.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 383 of the Complaint.

384.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 384 of the Complaint.

385.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 385 of the Complaint.




                                               - 35 -
386.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 386 of the Complaint and refers all questions of law to the court.

387.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein…

388.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 388 of the Complaint.

389.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

390.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 390 of the Complaint.

391.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 391 of the Complaint.

392.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 392 of the Complaint.

393.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

394.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 394 of the Complaint.

395.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 395 of the Complaint.

396.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

397.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 397 of the Complaint.

398.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 398 of the Complaint.

399.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.



                                               - 36 -
400.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 400 of the Complaint.

401.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 401 of the Complaint.

402.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 402 of the Complaint.

403.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

404.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 404 of the Complaint.

405.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 405 of the Complaint.

406.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 406 of the Complaint.

407.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

408.   Defendant denies the allegations set forth in paragraph 408 of the Complaint.

409.   Defendant denies the allegations set forth in paragraph 409 of the Complaint.

410.   Defendant denies the allegations set forth in paragraph 410 of the Complaint.

411.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

412.   Defendant denies the allegations set forth in paragraph 412 of the Complaint.

413.   Defendant denies the allegations set forth in paragraph 413 of the Complaint.

414.   Defendant denies the allegations set forth in paragraph 414 of the Complaint.

415.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

416.   Defendant denies the allegations set forth in paragraph 416 of the Complaint.



                                               - 37 -
417.   Defendant denies the allegations set forth in paragraph 417 of the Complaint.

418.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

419.   Defendant denies the allegations set forth in paragraph 419 of the Complaint.

420.   Defendant denies the allegations set forth in paragraph 420 of the Complaint.

421.   Defendant denies the allegations set forth in paragraph 421 of the Complaint.

422.   Defendant denies the allegations set forth in paragraph 422 of the Complaint.

423.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

424.   Defendant denies the allegations set forth in paragraph 424 of the Complaint.

425.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

426.   Defendant denies the allegations set forth in paragraph 426 of the Complaint.

427.   Defendant denies the allegations set forth in paragraph 427 of the Complaint.

428.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

429.   Defendant denies the allegations set forth in paragraph 429 of the Complaint.

430.   Defendant denies the allegations set forth in paragraph 430 of the Complaint.

431.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

432.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 432 of the Complaint.

433.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 433 of the Complaint.

434.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 434 of the Complaint.

435.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 435 of the Complaint.



                                               - 38 -
436.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

437.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 437 of the Complaint.

438.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 438 of the Complaint.

439.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 439 of the Complaint.

440.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

441.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 441 of the Complaint.

442.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 442 of the Complaint.

443.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 443 of the Complaint.

444.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 444 of the Complaint.

445.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 445 of the Complaint.

446.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 446 of the Complaint.

447.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 447 of the Complaint.




                                               - 39 -
448.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 448 of the Complaint.

449.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 449 of the Complaint.

450.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 450 of the Complaint.

451.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 451 of the Complaint.

452.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

453.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 453 of the Complaint.

454.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 454 of the Complaint.

455.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 455 of the Complaint.

456.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

457.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 457 of the Complaint.

458.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 458 of the Complaint.

459.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 459 of the Complaint.

460.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.



                                               - 40 -
461.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 461 of the Complaint.

462.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 462 of the Complaint.

463.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

464.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 464 of the Complaint.

465.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 465 of the Complaint.

466.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

467.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 467 of the Complaint.

468.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 468 of the Complaint.

469.   Plaintiff repeats each allegation in the preceding paragraphs as if set forth in full herein.

470.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 470 of the Complaint.

471.   Defendant lacks sufficient knowledge to admit or deny the allegations set forth in

paragraph 471 of the Complaint.

472.   Defendant admits that Plaintiffs pray for relief as set forth in paragraph 472 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.

473.   Defendant admits that Plaintiffs pray for relief as set forth in paragraph 473 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.



                                                - 41 -
474.   Defendant admits that Plaintiffs pray for relief as set forth in paragraph 474 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.

475.   Defendant admits that Plaintiffs pray for relief as set forth in paragraph 475 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.

476.   Defendant admits that Plaintiffs pray for relief as set forth in paragraph 476 of the

Complaint but denies that Plaintiffs are entitled to any of the relief requested.

                                  AFFIRMATIVE DEFENSES

       Defendant pleads the following defenses to the claims purportedly asserted by Plaintiffs

without assuming any burden of proof that he would not otherwise bear.

                                   FIRST AFFIRMATIVE DEFENSE

477.   Plaintiff fails to state a claim upon which relief may be granted.

                                 SECOND AFFIRMATIVE DEFENSE

478.   Plaintiffs fail to identify any false statement allegedly made by Defendant, upon which

Plaintiffs reasonably relied to their detriment.

                                  THIRD AFFIRMATIVE DEFENSE

479.   Plaintiffs fail to identify any specific, overt action allegedly taken by Defendant in

furtherance of a conspiracy.

                                 FOURTH AFFIRMATIVE DEFENSE

480.   Plaintiffs have an adequate remedy at law.

                                   FIFTH AFFIRMATIVE DEFENSE

481.   Plaintiffs’ claims are barred by the doctrine of unclean hands.

                                   SIXTH AFFIRMATIVE DEFENSE

482.   Plaintiffs failed to plead their claims with the requisite specificity.


                                                   - 42 -
                                SEVENTH AFFIRMATIVE DEFENSE

483.   Plaintiffs have not suffered any actionable injury as a result of the conduct alleged in the

Complaint.

                                 EIGHTH AFFIRMATIVE DEFENSE

484.   To the extent that Plaintiff suffered any actionable injury as a result of the conduct alleged

in the Complaint, such injury was caused solely by Plaintiffs’ own intentional conduct or

negligence, and was not the direct or proximate result of any action by Defendant.

                                 RESERVATION OF RIGHTS

485.   Defendant expressly reserves the right to amend and/or supplement this Answer and the

Affirmative Defenses. Defendant reserves the right to raise any additional defenses not asserted

herein that may be revealed during the course of discovery or other investigation, or that otherwise

are found applicable to him.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant requests that judgment be entered dismissing the Complaint

with prejudice, together with the costs and disbursements of this action, and granting such other

and further relief as this Court deems just and proper.


Dated: September 9, 2019
                                                        Respectfully submitted,

                                                        FRYMAN PC
                                                        Attorneys for Defendant Sol Mayer

                                                 By: /s/ David J. Fryman
                                                     David J. Fryman
                                                     10 E Merrick Rd, Suite 305
                                                     Valley Stream, NY 11580
                                                     (T) 516-714-4147
                                                     (F) 518-670-0117
                                                     dfryman@frymanpc.com


                                               - 43 -
